[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Appearing on the non-arguable law or motion calendar for June 12, 2000, col. 8, pos. 73, were two motions by the defendants. Motion 208 is an objection to trial by an attorney trial referee, and motion 216 seeks to vacate ajudgment lien.
The objection to the attorney trial referee is denied as moot since this case was tried by a referee on January 12, 2000. A motion for judgment on the report of the attorney trial referee appeared on the short calendar for August 28, 2000, and is currently under advisement.
The motion to vacate the plaintiffs judgment lien recorded on March 13, 1998, Westport Land Records, is denied. The validity of this lien was an issue tried to the referee and is part of her report. The referee's report and the defendants' objections thereto are under advisement by this court as noted previously.
William B. Lewis, Judge.